Barrett, J.
This suit was commenced before a justice of the peace, from whose judgment the defendant appealed.
The appeal was, on motion of the plaintiff, dismissed by the county court, and exceptions were taken by the defendant.
The only question is, whether the declaration showed that the suit was not appealable.
The ground of the action is a contract by which the defendant undertook to pay the plaintiff one hundred dollars^ in ten equal instalments, at periods of at least sixty days, no part to be payable till the railroad had been located and put under contract to a certain line. The declaration avers performance of the condition, and claims to recover one of said instalments, under an ad damvwrn of ten dollars.
We are of opinion that the contract set forth is not a note, within the meaning of the statute providing for and regulating appeals and the decisions that have been made in respect thereto It is, therefore, necessary to consider other grounds on which the defendant seeks to maintain his right to an appeal. One is, that the contract set out in the declaration, and necessary to be produced in evidence in order to support the action, constitutes an exhibit or specification of a claim of a hundred dollars. In favor of this view, it must be granted that the contract is for the payment of the whole sum named, and on the condition being fulfilled as is alleged, the defendant’s liability to pay that sum would become fixed and absolute. A judgment in this suit involving an adjudication of the validity of said contract, and of the right of recovery as depending on the performance of that condition, would be conclusive in these respects of the rights and liabilities of the parties as to the remaining instalments, notwithstanding by said judgment the plaintiff could recover only for one instalment.
*423We are fully confident that it was not the design of the statute to shut down the parties to the final judgment of a justice of the peace in litigating their respective rights and liabilities under a contract like the one on which this action is based. Inasmuch as the right to be litigated extends to the full sum named in the contract, and would be conclusively settled by the judgment for the single instalment, we cannot Say that the plaintiff’s specification or exhibits do not exceed ten dollars. On the contrary, we 'think that within the spirit and a fair construction of the language of the statute, the appeal was well taken and should not have been dismissed. Judgment of the county court reversed and case remanded.